DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of Amendments and Remarks filed on 01/24/22. Claims 1-12 have been amended, no new claims have been added and no claims have been cancelled. Accordingly, claims 1-11 remain under examination on the merits and    claims 12 and 17-20 remain withdrawn from examination.
 
Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over CN105832691 (herein CN ‘691).

CN ‘691 teach polypeptide drug positioning sustained release preparations, in particular to a dulaglutide colon positioning sustained release preparation and a preparation method thereof. The colon positioning sustained release preparation is composed of a tablet core or a core pellet, a sustained release layer, a pH control layer and a flora trigger layer. (Abstract) 
Disclosed is a glycopeptide colon targeting sustained releasing preparation and system thereof. This colon targeting sustained releasing preparation is capable of the purpose of positioning and sustained release medicine, it is possible to increase degree of glycopeptide bioavailability, reduce its toxic and side effects, compared with injection, especially alleviate gastrointestinal stimulate, improve patient's compliance (See Summary). 
CN ‘691 disclose a tablet or capsule core comprising 30～60%, sustained release layer comprising 15～30%, pH control layer comprising 10～30%, a microbial trigger layer comprising 15～40% of the said preparation (See 2nd page, lines 1-10).
sustained release layer is composed of 40 to 80% of a sustained release material, 5 to 35% of the plasticizer, and 5 to 35% of a porogen.
The said plasticizer may be polyethylene glycol, and the porogen may be a chitosan, sodium alginate, starch, xylose, etc (See 2nd page).
The pH control layer is composed of 30 to 80% of an enteric material, 8 to 30% of an anti-adhesive agent, and 8 to 30% of a plasticizer. The said enteric material may be Eudragit L100, Eudragit S100, Eudragit FS, Eudragit E, acrylic resin II, and acrylic resin III; and the anti-adhesive agent may be talc, magnesium stearate, etc (See 2nd page). 
The microbial trigger layer is composed of 40 to 75% of the flora trigger material, 5 to 25% of the penetrant, 5 to 15% of the anti-adhesive agent, and 5 to 20% of a plasticizer. The microbial triggering material is selected from one or more of chitosan, alginate, pectin, and guar gum; the penetrant is selected from one or more of Eudragit RL30D, Eudragit RS30D; and the said anti-adhesive agent is selected from one or more of medicinal talc, magnesium stearate (See 2nd and 3rd pages).
CN ‘691 discloses Embodiment 2 disclosing a preparation of glycopeptide colon targeting slow release pill comprising:
Capsule core prescription:
Slow release layer prescription:
Ethyl cellulose 22.5g; Tartaric acid 9.4g; Potassium hydrogen phosphate 5.6g
PH control layer prescription:
Eudragit L100 35.0g; Magnesium stearate 9.0g; Methyl hydroxybenzoate 6.0g
Flora trigger layer prescription: 
Pectin, Eudragit RL30D, medicinal talc and triacetin were dissolved in absolute ethanol to prepare an 18% coating solution, and the coating method was the same as the PH control layer coating operation.
It is disclosed that in the pH control coating: EudragitL100, magnesium stearate and methyl hydroxybenzoate are dissolved in dehydrated alcohol, and configured to the coating solution of 30%, (Example 2). 
CN ‘691 discloses that the colon pH is 7.2 (See last page). 

 It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have followed the teachings of CN ‘691 to arrive at the instant invention with a reasonable expectation of success. 
 One of ordinary skill in the art would have been motivated to follow CN ‘691’s teaching to make a colon-targeted delivery system as disclosed because CN ‘691 teach that the said dulaglutide colon positioning sustained release preparation can achieve improved bioavailability of polypeptide with lower toxic and side effects. CN ‘691 states that compared with an injection, the said dulaglutide colon positioning sustained release preparation particularly alleviates the irritation to the gastrointestinal tract and as such a patient's compliance is improved.
With regard to the limitation of a pH sensitive layer comprising a polymer dissolved under conditions of pH of 7 or higher, CN ‘691 does not expressly disclose the condition for dissolving the polymer, however CN ‘691 discloses that the colon pH is 7.2 and one of ordinary skill in the art would be motivated to prepare a colon-targeted preparation with a pH of about 7.2. 

In other words, the claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

Claims 2, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over CN105832691 (herein CN ‘691) in view of Mandell et al (US 20130273137).

CN ‘691’s teachings are delineated above and incorporated herein. CN ‘691 lack a specific disclosure on the polysaccharide being β-cyclodextrin or β-cyclodextrin crosslinked with epichlorohydrin or the drug being an imaging agent. These would have been obvious to one of ordinary skill in the art as taught by Mandell et al.  

Mandell et al teach drug delivery coating and systems comprising a multi-layer decomposable film coating composition on a substrate, where the coating composition includes one or more releasable agents in at least one of its layers, and decomposes layer-by-layer to release such agent(s) over time (See abstract).
The said decomposable film for drug release may be a cyclodextrin such as β-cyclodextrin. Examples of polymeric cyclodextrins include polymers of epichlorohydrin-β-cyclodextrin (β-CDEPI), etc. (See [0041] and [0058]-[0062]).
crosslinked cyclodextrins. Some of these randomly crosslinked polymers are water soluble; for example, epichlorohydrin-crosslinked .β-cyclodextrin has higher aqueous solubility than β-cyclodextrin (See [0064]).
The disclosure provides compositions and methods that can be applied to coatings for applications in personalized medicine, transdermal delivery, medical devices, nanoparticulate carriers, as well as small molecules for imaging and basic scientific research (See [0137]).
The said compositions are particularly useful for release of one or more therapeutic agents including small molecules (e.g. cytotoxic agents), nucleic acids (e.g., siRNA, RNAi, and microRNA agents), proteins (e.g. antibodies), peptides, lipids, drugs, vaccines, immunological agents, diagnostic agents, including contrast agents, etc., (See [0075]-[0083]).

 It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Mandell et al with that of CN ‘691 to arrive at the instant invention with a reasonable expectation of success. 
 One of ordinary skill in the art would have been motivated to follow CN ‘691’s teaching to make a colon-targeted delivery system as disclosed because CN ‘691 teach that the said dulaglutide colon positioning sustained release preparation can achieve improved bioavailability of polypeptide with lower toxic and side effects. CN ‘691 states that the sustained release layer comprises a polysaccharides such as chitosan, alginate 
Accordingly, one of ordinary skill in the art interested in practicing CN ‘691’s teaching would have been motivated to have incorporated the crosslinked polymer, epichlorohydrin-crosslinked β-cyclodextrin of Mandell et al because of its disclosed advantage in a drug coting layer. 
The other minor modifications would also be obvious to one of ordinary skill in the art.   
In other words, the claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over CN105832691 (herein CN ‘691) in view of Xiao et al (Combination Therapy for Ulcerative Colitis: Orally Targeted Nanoparticles Prevent Mucosal Damage and Relieve Inflammation) and Farokhzad et al (US 20100303723). 

CN ‘691’s teachings are delineated above and incorporated herein. CN ‘691 teach a targeted colon delivery system comprising particles and polymers including polyethylene glycol, but lack a specific disclosure on the nanoparticles being PLGA-

Xiao et al teach a combination therapy for ulcerative colitis. It is disclosed that combination therapy is an emerging strategy that is under intensive preclinical investigation for the treatment of various diseases. CD98 is highly overexpressed on the surfaces of epithelial cells and macrophages in the colon tissue with ulcerative colitis (UC), which is usually associated with mucosal damage and inflammation. It has been previously proven that CD98 siRNA (siCD98)-induced down-regulation of CD98 in colitis tissue decreased the severity of UC to a certain extent. In an effort to further improve the therapeutic efficacy, the aim is to simultaneously deliver siCD98 in combination with a potent anti-inflammatory agent, curcumin (CUR), using hyaluronic acid (HA)-functionalized polymeric nanoparticles (NPs). The resultant spherical HA-siCD98/CUR-NPs are featured by a desirable particle size (～246 nm). The NPs functionalized with HA are able to guide the co-delivery of drugs to the targeted cells related to UC therapy (colonic epithelial cells and macrophages) (See abstract). 
Xiao et al disclose that CD98 plays a crucial role in controlling homeostatic and innate immune responses in the colon. Thus, the down-regulation of CD98 expression in colonic cells could be a promising therapeutic (See page 2251, 1st column).
Xiao et al disclose that to fabricate HA-siCD98/CUR-loaded NPs, siCD98-loaded NPs were prepared by a double emulsion solvent evaporation technique. PLGA (100 mg) were dissolved in 2 mL of dichloromethane. The mixture with HA was used to fabricate the NPs (See Page 2253, 1st col.).
CD98 and TNF-α in the colon, and orally administered hydrogel-encapsulated HA-siCD98/CUR-NPs exhibit a better therapeutic effect against UC compared to the single drug-based formulations. 

Farokhzad et al teach drug delivery systems comprising FcRn binding partners (e.g., FcRn binding partner, Fc fragment) associated with a particle or an agent to be delivered. The system includes the use of FcRn binding partners as targeting moieties conjugated to a biodegradable polymer and formation of functionalized particles that can be transported across a cell or cellular layer. Disclosed are antibodies or fragments thereof used as targeting moieties and receptor mediated transport for a controlled drug release system (See abstract and [0004]). 
Farokhzad et al disclose nanoparticle with Fc ligand conjugated to the surface. The copolymer is PLA (hydrophobic block) and PEG (hydrophilic block). Fc is conjugated to PEG. The polymer used may be PLA-PEG or PLGA-PEG (See [0018]-[0019]).
It is disclosed that said polymers may be copolymers comprising lactic acid and glycolic acid units, such as poly(lactic acid-co-glycolic acid) (PLGA); and copolymers of lactide, glycolide, and PEG (e.g., PLGA-PEG copolymers); and derivatives thereof. In certain embodiments, a polymer may be PEG-PLGA (See [0098]-[0100]).
Farokhzad et al teach that biodegradable and biocompatible polymer poly(lactide-co-glycolide) (PLGA)/PLA and polyethylene glycol (PEG) can be used as transport targeting using an Fc fragment as the targeting moieties to cancer cells. By using a modified Fc fragment, a polymer of PLGA/PLA-PEG-Fc fragment conjugate is obtained by conjugating the end of PEG and the modified Fc fragment. Any crosslinking agent may be used provided that a) the activity of the compound is retained, and b) binding by the FcRn of the Fc portion of the conjugate is not adversely affected. The polymer conjugate can be useful for imaging and diagnostic applications. Targeted nanoparticles are formed by precipitation of the multi-block polymer in an aqueous environment and subsequently conjugated to the polymeric nanoparticles (See [0225]-[0226]). 
It is stated that the nanoparticle may be formed from PLGA-PEG or PLA-PEG copolymers through self-assembly. The first surface functionality may be the IgG Fc fragment linked to the surface by a peptide that is susceptible to cleavage by MMP-2. The polymer used can either be poly(D,L-lactic acid) (PLA) or poly(D,L-lactic-co-glycolic acid) (PLGA). Poly(ethylene glycol) (PEG) can be conjugated to PLA or PLGA to create diblock copolymers (See [0253]-[0256]).

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Xiao et al and Farokhzad et al with that of CN ‘691 to arrive at the instant invention with a reasonable expectation of success. 
 One of ordinary skill in the art would have been motivated to follow CN ‘691’s teaching to make a colon-targeted delivery system as disclosed because CN ‘691 teach 
Accordingly, one of ordinary skill in the art interested in practicing CN ‘691’s teaching would have been motivated to have incorporated the nanoparticles of PLGA-PEG modified by CD98 as disclosed by Xiao et al and Farokhzad et al because of the disclosed advantages in an improved drug delivery to the target site, colon.  
The other minor modifications would also be obvious to one of ordinary skill in the art.   
In other words, the claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical . 

Response to Arguments
Applicant's arguments filed 01/24/22 have been fully considered but they are not persuasive. 
Applicant argues that “CN ‘691 describes a colon positioning sustained release preparation. However, in the disclosed preparation, the bacteria-sensitive layer is the outermost layer and the pH control layer is wrapped within the bacteria-sensitive layer (see, e.g., examples and claim 20 of CN ‘691). The skilled person, taking into account the entirety of the disclosure of CN ‘691, would thus have been taught to wrap a pH control layer with a bacteria-sensitive layer when developing an oral colon-targeted delivery system. In contrast, as recited in independent claim 1, the pH-sensitive layer is the outermost layer, and the bacteria-sensitive layer is wrapped by the pH-sensitive layer. Therefore, the pending claims are significantly different from the teachings of CN ‘691” (See Remarks, page 6). 
The argument is not persuasive. The examined claim 1 recites a colon-targeted delivery system comprising a (bacterial flora sensitive) layer containing polysaccharides covering active ingredients and a (pH-sensitive layer containing a polymer and covering the exterior of the (bacterial flora sensitive) layer. Thus, the claims are drawn to one or more active ingredient covered by a layer of polysaccharide covered by a layer of a polymer composition. CN’691 teach a core comprising an active ingredient, a sustained layer which comprises a polysaccharide and a (pH control layer) comprising a polymer. 

Next argument is that “Additionally, due to the structural differences discussed above, the instant invention achieves different functions compared to the colon positioning sustained release preparation of CN ‘691” (See Remarks, page 6). 
The above argument is also not persuasive because as stated above, there are no structural differences in the two systems. The compositions are not examined based on the description, but components. The claimed bacterial flora sensitive layer is a layer comprising a polysaccharide. If the CN’ 691’s first layer comprises polysaccharide, it will be expected to have the same bacterial floral sensitivity as claimed. 
Applicant’s next argument is that CN ‘691 discloses delivery of dulaglutide which is limited to treating type II diabetes, while the examined delivery system achieves different functions (See Remarks, pages 6-7). 
The argument is neither persuasive nor commensurate with the scope of claims. As stated above, we have clearly shown that CN ‘691’s delivery system is the same as that claimed here. Additionally, it is noted that examined claims are open to any active ingredient, including dulaglutide, and claim 6 recites the active ingredient/ drug is a protein, a gene drug, a chemical drug, or a nanodrug. Furthermore, the claims are composition/product claims and the function is not a limitation of the claimed product. 
 Regarding the teaching of the secondary references, Mandell, Xiao and Farokhzad, Applicant’s argument is that they do not remedy the deficiencies in CN ‘691 (See Remarks, pages 7-8). 


Claims 1-11 remain rejected. Claims 12 and 17-20 are withdrawn. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                    /Mina Haghighatian/

Mina Haghighatian
Primary Examiner
Art Unit 1616